DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 24-26 and 48-50, drawn to a POA dimer or its derivatives, classified in C10M 107/02.
II. Claims 31-33, drawn to a functionalized PAO, classified in C07M 107/00+.
III. Claims 34-39, drawn to a process of making functionalized PAO, classified in C07C 2/34.
IV. Claims 40-47, drawn to a continuous process to produce PAO, classified in C07C 2/34.
The inventions are independent or distinct, each from the other because:
Inventions I and IV as well as inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the olefin POA  product can be prepared by a different catalyst.
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as engine oil on its own and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The searches for Groups I to IV respectively are not coextensive.
This application also contains claims directed to (i) various patentably distinct PAO dimer product species disclosed claims 24-26 respectively including PAO dimer, functionalized derivative, hydrogenated derivative and a hydrogenated functionalized derivative; and (ii) various functionalized PAO’s in claims 31-33.   The species are independent or distinct because they have different compositions and are not chemically equivalent. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single PAO product species  for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the search for the different species are not coextensive.
During telephone conversations with Attorney Joseph Wrkich on July 26 and 
August 8, 2022 a provisional election was made with traverse to prosecute the invention of Group I and species of PAO dimer lubricant, claims 24 and 48-50.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 25-26 and 31-47 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 and 48-50 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sato et al. (2008/0146469).
The instant claims are directed to a lubricant comprising C6-32 PAO dimer prepared in the presence of a specific metallocene catalyst, wherein the PAO dimer contains 96 mol% or more of vinylidene based on total moles of vinylidene, disubstituted vinylene and trisubstituted vinylene. 
In Example 1, Sato demonstrates the preparation of a decene dimer with 97% vinylidene olefin based on all of the decene dimers.  It is noted that the metallocene catalyst complex, bis(cyclopentadienyl)zirconium dichloride, in Sato’s catalyst composition is different from the metallocene catalyst complex of the instant claims.  However, it is well established metallocene catalysts are capable of providing olefin polymer with similar structures, and considering Sato’s decene dimer containing 97% vinylidene dimer, one of the ordinary skill in the art would have expected Sato’s decene dimer to be substantially identical to the PAO dimer of the instant claims and thus to inherently satisfy the PAO dimer limitations of the instant claims. 
	Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden of proof is shifted to the applicant to show an unobvious difference. In re Fitzgerald,  205 USPQ 594.  In re Fessmann, 180 USPQ 324.   Applicants have not met their burden to demonstrate an unobvious difference between the claimed PAO dimer and Sato’s decene dimer of Example 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763